 Case 5:20-cv-05048-PKH Document 10                  Filed 03/31/21 Page 1 of 6 PageID #: 94




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

LADONNA HUMPHREY                                                                      APPELLANT

v.                                    No. 5:20-CV-05048

ANTHONY CHRISTOPHER and
ABSOLUTE PEDIATRIC THERAPY                                                            APPELLEES

                                    OPINION AND ORDER

       Appellant LaDonna Humphrey appeals (Doc. 1) an order approving sale of her defensive

appellate rights out of the estate in her Chapter 7 bankruptcy proceeding, In re LaDonna

Humphrey, Case No. 5:19-bk-72555, Doc. 73 (Bankr. W.D. Ark. Feb. 14, 2020). Humphrey filed

her appellant’s brief (Doc. 5) on May 1, 2020. Appellees Anthony Christopher and Absolute

Pediatric Therapy (Absolute), joined by the bankruptcy estate’s trustee, filed their appellees’ brief

(Doc. 8) on May 14, 2020. Humphrey filed a reply (Doc. 9) on May 28, 2020. The bankruptcy

court held a motion hearing on February 12, 2020, (the minutes for which were entered on the

bankruptcy court’s docket on February 13, 2020), and the Court requested and reviewed the digital

audio recording of that hearing.

       After examination of the briefs and record, facts and law have been adequately presented

in this case for this decision, and oral argument will not significantly aid the decision. Fed. R.

Bankr. P. 8019(b)(3). The Court finds that Humphrey has standing to challenge the bankruptcy

court’s order, and this appeal will be held in abeyance pending resolution of related criminal

proceedings against Appellee Christopher in the Circuit Court of Pulaski County, Arkansas,

I.     Clarification of the Record

       As an initial matter, whether through its authority to correct a “clerical mistake or mistake

arising from oversight or omission,” Fed. R. Civ. P. 60(a)(1), or as relief from a proceeding on the

                                                 1
 Case 5:20-cv-05048-PKH Document 10                   Filed 03/31/21 Page 2 of 6 PageID #: 95




basis of “mistake, inadvertence, surprise, or excusable neglect,” Fed. R. Civ. P. 60(b)(1), or for

some “other reason that justifies relief,” Fed. R. Civ. P. 60(b)(6), the Court must clarify the record

in these proceedings. See Fed. R. 9024 (applying Federal Rule of Civil Procedure 60 to bankruptcy

cases). Humphrey’s estate separately listed unsecured liabilities of $3,570,977.88 to Absolute

Pediatric Services and $3,570,977.88 to Anthony Christopher on its Schedule E/F filing. In re

Humphrey, 5:19-bk-72555, Doc. 30, pp. 11–12 (Bankr. W.D. Ark. Oct. 25, 2019). These amounts

are based on a judgment entered against Humphrey on September 23, 2019 in Absolute Pediatric

Services Inc., et al. v. Humphrey, 04CV-18-2961, a state court civil defamation action filed by

Appellees in the Circuit Court of Benton County, Arkansas on October 9, 2018. 1 The judgment

entered in the state civil case explicitly awards a “total amount of $3,570,977.88,” and cannot be

construed as separate judgments of that amount in favor of each Appellee.

       Rather than apportion the amount of this judgment owed to each Appellee in the Schedule

E/F filing, the estate listed the total amount as a liability owed to each Appellee. Appellees

acknowledge in their brief here that “Humphrey’s unsecured claims alone total $7,291,720.30

according to her amended schedule,” but, by apparent oversight, neglect to clarify for this Court

that that total amount is not correct. (Doc. 8, p. 5). However, Appellees’ counsel on this appeal

also represented them in the bankruptcy court (and in the state court civil action, in which counsel

prepared the judgment entered by the state court judge). 2 At the February 12 motion hearing,

Appellees’ counsel confirmed that the state court civil judgment was for a damages award of “three

point five million dollars.” Based on this record, it is clear that the unsecured claims listed on the



       1
          The Court takes judicial notice of the trial court and appellate record in that case, and the
complaint and the trial court’s judgment are appended as an exhibit to this opinion and order.
        2
          Appellees’ counsel does not appear to represent Appellee Anthony Christopher in the
state criminal case proceeding against him in Pulaski County, Arkansas charging him with
Medicaid Fraud.
                                                  2
 Case 5:20-cv-05048-PKH Document 10                  Filed 03/31/21 Page 3 of 6 PageID #: 96




estate’s Schedule E/F forms instead should total $3,720,742.42.

II.    Jurisdiction and Standing

       This Court has jurisdiction to hear an appeal from decisions of bankruptcy judges, whether

those decisions are final orders or interlocutory orders. 28 U.S.C. § 158(a). Humphrey has

standing to appeal the order permitting sale of her appellate rights in the state court civil action.

“[O]nly appellants who are directly and adversely affected pecuniarily by an order have standing

to appeal that order. Put another way, only appellants who have a financial stake in an order have

standing to appeal that order.” In re Marshall, 611 B.R. 861, 863 (B.A.P. 8th Cir. 2020) (citing In

re Belew, 608 B.R. 206, 208 (B.A.P. 8th Cir. 2019)). In Chapter 7 bankruptcy administration, if a

trustee can satisfy allowed claims and have money left over, the debtor is entitled to a distribution

of the balance of the estate. 11 U.S.C. § 726(a)(6). “If the debtor can show a reasonable possibility

of a surplus after satisfying all debts, then the debtor has shown a pecuniary interest and has

standing to object to a bankruptcy order.” In re Nangle, 288 B.R. 213, 216 (B.A.P. 8th Cir. 2003).

       Humphrey has shown such a reasonable possibility. The core of her argument concerns

her appellate rights in the state court civil action. Should she prevail on her arguments, then one

of two things will be true. The $3,570,977.88 judgment may not be a liability belonging to the

estate, depending on Arkansas law, and so could not be sold by the trustee. Cf. In re Morales, 403

B.R. 629, 631–34 (Bankr. N.D. Iowa 2009) (finding under Iowa law that debtor’s appellate rights

over debts in the estate were not property of the estate and the debtor should have relief from the

automatic stay to pursue the appeal). Or the appellate rights may be estate property, but the

bankruptcy court could not approve a sale of those rights by the trustee without a showing that the

sale is fair and equitable and in the best interest of the estate (which showing would require a

substantive assessment of the value of the appellate rights that recognizes that market forces alone



                                                 3
 Case 5:20-cv-05048-PKH Document 10                    Filed 03/31/21 Page 4 of 6 PageID #: 97




are likely insufficient to determine that a sale is in the estate’s best interest). Cf. In re Mozer, 302

B.R. 892, 897–99 (Bankr. C.D. Cal. 2003) (explaining that the value of defensive appellate rights

is likely to be minimized by a judgment debtor, who will also likely be the only party bidding

against the bankruptcy debtor for those rights, and so a substantive assessment will usually require

the trustee to analyze the legal merits of the appeal). In light of considerations addressed below,

there is a substantial possibility that sale of this judgment debt to the judgment debtor was not the

product of a substantive assessment.

       In either case, there is a reasonable possibility that the estate’s Schedule E/F liabilities

should not have included the $3,570,977.88 judgment, or that the judgment should only have been

sold by the estate for an amount much nearer the judgment amount. Assuming the judgment

amount was not the estate’s to sell, or that analysis of the merits of the appeal and the demands of

equity would require the trustee to sell the appellate rights only for the amount of judgment, the

remaining Schedule E/F unsecured liabilities would total $149,764.54, rather than the

$7,291,720.30 currently appearing on those Schedules and mentioned in Appellees’ brief. With a

potential difference of this magnitude in the appropriate amount of liabilities, and in the absence

of any argument by Appellees or the trustee other than that the estate’s assets do not come close

to the $7,291,720.30 amount (Doc. 8, p. 5), it appears Humphrey may be able to show the

reasonable possibility of surplus.

III.   Mootness and Abeyance

       Appellees also argue this matter is moot on the basis that Humphrey has made no showing

that Appellee Absolute was not a good-faith purchaser of the appellate rights. For the same reasons

this matter is being held in abeyance, the Court cannot say the matter is moot. Appellee Absolute

was a company run by Appellee Christopher. The substance of Appellees’ state court civil claim



                                                   4
 Case 5:20-cv-05048-PKH Document 10                   Filed 03/31/21 Page 5 of 6 PageID #: 98




against Humphrey was that she had defamed them by accusing them of Medicaid fraud. Anthony

Christopher was subsequently charged with Medicaid fraud in connection with Absolute, based in

part on testimony by Humphrey, and a review of the docket reveals Christopher’s trial in the

Circuit Court of Pulaski County, Arkansas, is set for May 25, 2021. See State v. Anthony

Christopher, 60CR-20-2945 (filed Aug. 26, 2020).

       If Christopher is convicted of committing the criminal acts Humphrey accused him of, the

effect on this case may be profound. Every court involved in some fashion with the merits of the

ongoing civil dispute between Humphrey and Appellees—the Circuit Court of Benton County,

Arkansas, the United States Bankruptcy Court for the Western District of Arkansas, and this

Court—operates under rules that allow relief when fraud has been committed on the court, or as

equity demands. See Ark. R. Civ. P. 55(c) (allowing courts to set aside default judgments on the

basis of fraud or misconduct); Fed. R. Civ. P. 60(b)(3), (5), (6) (allowing courts to grant relief from

final orders on the basis of fraud, equity, or other reasons justifying relief); Fed. R. Bankr. P. 9024

(applying Federal Rule of Civil Procedure 60 to bankruptcy cases). If Christopher is convicted,

additional briefing may be necessary to determine which courts should take action under these

rules. Further, if Christopher is convicted, Appellees’ counsel likely will prefer an opportunity to

determine whether the conviction gives rise to professional obligations under Arkansas Rule of

Professional Conduct 3.3. Finally, if Christopher is convicted, it may be difficult to say that his

corporate tool, Absolute, purchased any appellate rights in good faith.

       If Christopher is acquitted, or if the charges against him are dismissed, additional briefing

and oral argument may become necessary in this case. In light of the unknowns giving rise to

these exceptional circumstances, it is most prudent to hold further proceedings in abeyance at this

time, pending Christopher’s conviction or acquittal, or dismissal of the Medicaid fraud charges



                                                  5
 Case 5:20-cv-05048-PKH Document 10                   Filed 03/31/21 Page 6 of 6 PageID #: 99




against him.

IV.    Conclusion

       IT IS THEREFORE ORDERED that this matter is HELD IN ABEYANCE pending

Appellee Anthony Christopher’s conviction or acquittal on the criminal charges of Medicaid fraud

pending against him in the Circuit Court of Pulaski County, Arkansas, or pending dismissal of

those charges. Appellees’ counsel is directed to file notice of conviction, acquittal, or dismissal of

charges within ten days of entry on the state court docket.

       IT IS SO ORDERED this 31st day of March, 2021.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                  6
